DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 3 February 2022 fails to place the application in condition for allowance. 
Claims 1-27 are currently pending.
Claims 1-16 and 24-27 are currently under examination.
Claims 17-23 are currently withdrawn.

Status of Rejections
All previous rejections are  herein withdrawn due to Applicant’s Amendment filed 3 February 2022.
New rejections are provided below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 27-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly, Applicant presents arguments to the as amended claim limitations drawn towards the controller limitations in which a controller senses a position of the anode not previous claimed or examined. Thus, the previous rejections are withdrawn, thus the argument deemed moot. New rejections are provided below in light of the new claim limitations.
No further arguments were presented.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3, 4, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun (KR 101788678 B1) in view of Dordi et al (US 2008/0271992 A1).
As to claims 1 and 3, Sun discloses an electroplating apparatus (Title “horizontal plating machine), comprising: a plating bath (“plating bath” “plating liquid” in translation, [0027]); a substrate in a horizontal direction (#50 in Fig. 2. NOTE: the apparatus is not so limited by the material worked upon by said apparatus in accordance with MPEP 2115); a plurality of cathodes on first and second sides of the substrate in a first direction on one surface of the substrate (#s 32); and an anode above the substrate (#60), the anode being spaced apart from the substrate and configured to be movable in the first direction (Fig. 4/5 as shown by arrows left/right, [0067], [0072]).
	Sun further discloses a power supply a power supply unit electrically connected to the plurality of cathodes and the anode to apply a current ([0043] as required by instant claim 3) yet fails to disclose a controller sensing a position of the anode, the controller configured to control the power supply unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on the substrate corresponding to the position of the anode.
	Dordi discloses using a plating head comprising an anode to move over the substrate being processed ([0041], [0049]) uses a controller to sense the position of the anodes relative the workpiece ([0053], [0054], “The controller receiving data from voltage pairs 126 and 138 will note the presence of the wafer W as it begins to pass beneath the voltage sensor 126. In one embodiment, the wafer W rests on the support 165 with the electrical contact at the front edge of the wafer 150b removed in the direction 162 from physical contact with the wafer W. Negative 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the controller to sense the postion of the anode over the workpiece and to control the voltage based on the area over the workpiece of the anode as taught by Dordi in the method of Sun in order to enable localized plating to reduce the active are and improve the chemical exchange, reduce the total current which may be distributed ove the seed layer and improve deposit uniformity, and to maintain constant voltage as the resistivity changes to control the plating process as the anode passes over the workpiece (Dordi [0016], [0054]).

As to claim 4, Sun discloses wherein a length of the anode in the first direction is shorter than a length of the anode in a second direction perpendicular to the first direction on the surface of the substrate (See cross section in Fig. 1 where the first direction is left right and the second direction is up down.).

As to claim 10, Sun further discloses a stage in the horizontal direction in the plating bath and configured to support the substrate. (#20).

Claims 1-4, 10-14, 24, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwan et al (WO2019190115A1) in view of Dordi et al (US 2008/0271992 A1).
As to claims 1 and 3, Hwan discloses an electroplating apparatus (Title), comprising: a plating bath (#100 [0016]); a substrate in a horizontal direction (#300 in Fig. 1/2. NOTE: the apparatus is not so limited by the material worked upon by said apparatus in accordance with MPEP 2115); a plurality of cathodes on first and second sides of the substrate in a first direction on one surface of the substrate (#s 410 [0068]); and an anode above the substrate (#200), the anode being spaced apart from the substrate and configured to be movable in the first direction ([0045] among others).
	Hwan further discloses a power supply a power supply unit electrically connected to the plurality of cathodes and the anode to apply a current ([0068] as require by instant claim 3) yet fails to disclose a controller sensing a position of the anode, the controller configured to control the power supply unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on the substrate corresponding to the position of the anode.
	Dordi discloses using a plating head comprising an anode to move over the substrate being processed ([0041], [0049]) uses a controller to sense the position of the anodes relative the workpiece ([0053], [0054], “The controller receiving data from voltage pairs 126 and 138 will note the presence of the wafer W as it begins to pass beneath the voltage sensor 126. In one embodiment, the wafer W rests on the support 165 with the electrical contact at the front edge of the wafer 150b removed in the direction 162 from physical contact with the wafer W. Negative 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the controller to sense the postion of the anode over the workpiece and to control the voltage based on the area over the workpiece of the anode as taught by Dordi in the method of Hwans in order to enable localized plating to reduce the active are and improve the chemical exchange, reduce the total current which may be distributed ove the seed layer and improve deposit uniformity, and to maintain constant voltage as the resistivity changes to control the plating process as the anode passes over the workpiece (Dordi [0016], [0054]).
	
As to claim 2, Hwan further discloses wherein the plurality of cathodes includes: a plurality of first cathodes on the first side of the substrate; a plurality of second cathodes on a the second side of the substrate, the second side opposing the first side; and each of the plurality of first cathodes is configured to correspond to each of the plurality of second cathodes. ([0068] “So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at  So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point).”).

As to claim 4, Hwan discloses wherein a length of the anode in the first direction is shorter than a length of the anode in a second direction perpendicular to the first direction on the surface of the substrate ([0051], [0053]).

As to claim 10, Hwan further discloses a stage in the horizontal direction in the plating bath and configured to support the substrate. (#400 [0065]).


As to claims 11 and 14, Hwan discloses A horizontal electroplating apparatus (Title), comprising: 
	a plating bath having a space configured to be filled with a plating solution (#100 [0016]); 
	a plurality of first cathodes and a plurality of second cathodes disposed to face each other in the plating bath and configured to apply different current densities to respective plating regions; ([0068] “So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point). ) can be more than So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point).”).

	44an anode overlying the plurality of first cathodes and the plurality of second cathodes, the anode being configured to be movable between the plurality of first cathodes and the plurality of second cathodes. (#200 [0045] among others).
	Hwan further discloses a power supply a power supply unit electrically connected to the plurality of cathodes and the anode to apply a current ([0068] as require by instant claim 14) yet fails to disclose a controller sensing a position of the anode, the controller configured to control the power supply unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on the substrate corresponding to the position of the anode.
	Dordi discloses using a plating head comprising an anode to move over the substrate being processed ([0041], [0049]) uses a controller to sense the position of the anodes relative the workpiece ([0053], [0054], “The controller receiving data from voltage pairs 126 and 138 will note the presence of the wafer W as it begins to pass beneath the voltage sensor 126. In one embodiment, the wafer W rests on the support 165 with the electrical contact at the front edge of the wafer 150b removed in the direction 162 from physical contact with the wafer W. Negative charge is then applied at the electrical contact at the trailing edge of the wafer 150a (see FIGS. 1-5) in a dry edge exclusion region of the wafer W. As the plating head 110 moves in a relative direction 160 over the edge of the wafer W the plating operation is effectively controlled despite the evolving plating area, increasing the current I to maintain constant voltage as the resistivity of the surface area subtended by the plating head 110 decreases. Current density in the area beneath the plating head 110 effectively remains constant. The controller is also capable of recognizing that the plating head 110 is positioned only partially over the wafer W.” Thus by 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the controller to sense the postion of the anode over the workpiece and to control the voltage based on the area over the workpiece of the anode as taught by Dordi in the method of Hwans in order to enable localized plating to reduce the active are and improve the chemical exchange, reduce the total current which may be distributed ove the seed layer and improve deposit uniformity, and to maintain constant voltage as the resistivity changes to control the plating process as the anode passes over the workpiece (Dordi [0016], [0054]).

As to claim 12, Hwan discloses wherein when the space of the plating bath is filled with the plating solution, a virtual plane in which the plurality of first cathodes and the plurality of second cathodes are disposed being parallel to a surface of the plating solution. (See Fig. 2).

As to claim 13, Hwan further discloses a substrate including a seed pattern in contact with the plurality of first cathodes and the plurality of second cathodes, the substrate being in the plating bath, and when the plating bath is filled with the plating solution, a surface of the plating solution is parallel to a surface of the substrate. (See Fig. 2, as to the limitation “a substrate including a seed pattern…” said limitation is drawn towards the material worked upon by said apparatus and does not further structurally differentiate the apparatus in accordance with MPEP 2115).

As to claim 24, Hwan discloses a horizontal electroplating apparatus (Title), comprising: a plating bath configured to hold a plating solution and configured to hold a substrate including a plurality of plating regions (Fig. 1 #100 [0016]); 
	a plurality of first cathodes and a plurality of second cathodes disposed on opposing sides of the plating bath and configured to apply different current densities to respective ones of the plurality of plating regions ([0068] “So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point). ) can be more than So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point).”).; and
	an anode overlying the plurality of first cathodes and the plurality of second cathodes, the anode configured to move between the plurality of first cathodes and the plurality of second cathodes. (#200 [0045] among others).
	Hwan further discloses a power supply a power supply unit electrically connected to the plurality of cathodes and the anode to apply a current ([0068]) yet fails to disclose a controller sensing a position of the anode, the controller configured to control the power supply unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on the substrate corresponding to the position of the anode.
	Dordi discloses using a plating head comprising an anode to move over the substrate being processed ([0041], [0049]) uses a controller to sense the position of the anodes relative the workpiece ([0053], [0054], “The controller receiving data from voltage pairs 126 and 138 will note the presence of the wafer W as it begins to pass beneath the voltage sensor 126. In one 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the controller to sense the postion of the anode over the workpiece and to control the voltage based on the area over the workpiece of the anode as taught by Dordi in the method of Hwans in order to enable localized plating to reduce the active are and improve the chemical exchange, reduce the total current which may be distributed ove the seed layer and improve deposit uniformity, and to maintain constant voltage as the resistivity changes to control the plating process as the anode passes over the workpiece (Dordi [0016], [0054]).

As to claim 25, Hwan further discloses wherein the plurality of first cathodes are configured to contact a first side of the substrate and the plurality of second cathodes are configured to contact a second side of the substrate. (See Fig. 2 where contact 410 contact both sides of the substrate).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, as modified by Dordi, as applied to claim 4, in view of Sun (KR 10-2018-0000133 A herein referred to as Sun ‘133).
As to claim 5, Sun, as modified by Dordi, fails to explicitly disclose wherein the anode includes a plurality of sub-anodes, the plurality of sub-anodes being spaced apart from each other.
	Sun ‘133 discloses wherein the anode includes a plurality of sub-anodes, the plurality of sub-anodes being spaced apart from each other. (Fig. 2 41/42/43).
	Thus, it would have been obvious to one of ordinary skill in the art to have used a plurality of sub anodes as taught by Sun ‘133 in the apparatus of Sun, as modified by Dordi, so that the thickness of the plating layer can be variously adjusted for each region of the substrate (Sun ‘133 [0054]).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, as modified by Dordi and Sun ‘133, as applied to claim5 above, and further in view of Wirth et al (US 2017/0145584 A1).
As to claims 6-9, Sun, as modified by Dordi and Sun ‘133, fail to explicitly discloses the limitations of the anode further recited in claims 6-9.
	Wirth discloses an anode array (Abstract) wherein:
	wherein the anode further includes at least one insulating layer between the plurality of sub-anodes ([0039] “insulated anode conductive elements” thus each anode element has an insulating layer between others as required by instant claim 6)

	each of the plurality of sub-anodes extends in the first direction; and the plurality of sub-anodes and the at least one insulating layer are disposed alternately in the second direction ([0041] in providing the 62 dimensionally stable platinum anodes as required by instant claim 8)
	wherein the plurality of sub- anodes is disposed in a matrix on a plane.( [0041]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an anode array with insulating layers between the anodes as taught by Wirth in the apparatus of Sun, as modified by Dordi and Sun ‘133, in order to provide different patterns of deposition based on the activation of each individual anode ([0040]-[0041] Wirth).

Claims 5, 15, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan, as modified by Dordi, as applied to claim 4, in further view of Sun (KR 2018-0000133 A herein referred to as Sun ‘133).
As to claims 5, 15, and 26, Hwan, as modified by Dordi, fails to explicitly disclose wherein the anode includes a plurality of sub-anodes, the plurality of sub-anodes being spaced apart from each other.
	Sun ‘133 discloses wherein the anode includes a plurality of sub-anodes, the plurality of sub-anodes being spaced apart from each other. (Fig. 2 41/42/43).
	Thus, it would have been obvious to one of ordinary skill in the art to have used a plurality of sub anodes as taught by Sun ‘133 in the apparatus of Hwan, as modified by Dordi,  

As to claim 27, the limitation “wherein the plurality of first cathodes are configured to receive a first current and plurality of second cathodes are configured to receive a second current, and wherein a sum of the first and second currents is a constant.” is drawn to a method of operating the cathodes via a configured to language where the prior art cathodes are deemed capable of said performing as the recitation does not further structurally differentiate said cathodes. See MPEP 2114.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwan, as modified by Dordi and Sun ‘133, as applied to claim 15 above, and further in view of Wirth et al (US 2017/0145584 A1).
As to claims 16, Hwan, as modified by Dordi and Sun ‘133, fail to explicitly discloses the limitations of the anode further recited in claim 16.
	Wirth discloses an anode array (Abstract) wherein:
	wherein the anode further includes at least one insulating layer between the plurality of sub-anodes configured to electrically isolate the plurality of anodes ([0039] “insulated anode conductive elements” thus each anode element has an insulating layer between others as required by instant claim 16)
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an anode array with insulating layers between the anodes as taught by Wirth in the apparatus of Hwan, as modified by Dordi and Sun ‘133, in order insulate the anodes .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795